FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2013 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO PUBLICLY-HELD CORPORATION Corporate Taxpayer’s Registry (CNPJ/MF) number 47.508.411/0001-56 SUMMARY OF THE MINUTES OF THE MEETING HELD BY THE FISCAL COUNCIL ON MARCH 12th, 2013 1. DATE, TIME and VENUE: On the twelfth day of March 2013, at 14:30 p.m., at the headquarters of Companhia Brasileira de Distribuição (“ Company ”), at Avenida Brigadeiro Luís Antônio, 3.142, in the Capital of state of São Paulo. 2. MEETING BOARD: Chairman: Fernando Maida Dall Acqua; Board Secretary: André Rizk. 3. ATTENDANCE: Fernando Maida Dall’Acqua, Mario Probst and Raimundo Lourenço Maria Christians. Also present the representatives of the management of the Company: Paulo Katatani, Marcelo Acerbi de Almeida, Marcelo Simões Pato and Daniela Sabbag. 4. AGENDA: (i) Consideration of the Management Proposal for Designation of Retained Earnings for the fiscal year ended on 2012; (ii) Consideration of the Capital Budget and the Investment Plan for the fiscal year of 2013; (iii)Consideration of the Management Proposal for Capitalization of the Goodwill Special Reserve Portion; and (iv)Consideration of item 10 of the Reference Form (“ Formulário de Referência ”). 5. RESOLUTIONS : After the meeting was convened, the Board members examined the Agenda as follows: (i)the Management Proposal for Designation of Retained Earnings for the fiscal year ended on 2012 was considered and the Board members recommended to submit it to the Annual and Special Shareholders Meeting ; (ii) the Capital Budget and the Investment Plan for the fiscal year of 2013 were considered and the Board members recommended to submit it to the Annual and Special Shareholders Meeting ; (iii) the Management Proposal for Capitalization of the Goodwill Special Reserve Portion was considered and the Board members recommended to submit it to the Annual and Special Shareholders Meeting ; and (iv) the management comments about the Company’s financial situation, according to item 10 of the Reference Form, in accordance with Brazilian Securities and Exchange Commission (“CVM”) Instruction 480/2009 and Instruction 481/2009, was considered and the Board members recommended to submit it to the Annual and Special Shareholders Meeting . APPROVAL AND EXECUTION OF THE MINUTES: With nothing further to come before the board, the works were adjourned for these minutes to be drafted. The works being duly reopened, these were read, approved and signed by all present. São Paulo, February 8th, 2013. Signatures: Chairman: Fernando Maida Dall Acqua. Board Secretary: André Rizk. Attending Members: Fernando Maida Dall Acqua, Mario Probst and Raimundo Lourenço Maria Christians. A summary of the minutes was drafted on the relevant book, according to Paragraph 3 of Section 130 of Law no. 6,404/76, as amended. São Paulo, March 12th 2013 André Rizk Board Secretary SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Date:March 18, 2013 By: /s/ Enéas César Pestana Neto Name: Enéas César Pestana Neto Title: Chief Executive Officer By: /s/ Vitor Fagá de Almeida Name:Vitor Fagá de Almeida Title: Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
